DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Office Action, received 1-15-2021, is acknowledged.  Claims 4, and 5 have been amended.  Claims 1, 11, 12, and 33 have been canceled.
Claims 4, 5, 22, 23, 28, 29, 35, 36, and 38-43 are pending and under consideration.
Rejections/Objections Withdrawn or Moot
The rejection of claims 1, 11, 12, and 33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for what constitutes said "immunogenic composition" produced in vivo in said animal, is moot in light of the cancelation of the claims.
The rejection of claims 1, 11 under 35 U.S.C. 102(a)(1) as being anticipated by Neerja et al. (ExperimentalParasitology, 107:120-124, 2004), is moot in light of the cancelation of the claims.

Rejections Maintained
The rejection of claims 4, and 5 under 35 U.S.C. 102(a)(1) as being anticipated by Neerja et al. (ExperimentalParasitology, 107:120-124, 2004), is maintained.
	Applicants argue that there is no suggestion in Neerja that their drug or drug combinations, with infection, result in immunity. In fact, they never test for that. The words “immune” and “vaccine” do not appear in Neerja anywhere.  There is no evidence, extrinsic or otherwise, that the teachings of Neerja, which resulted in curative efficacy against blood stage parasites, would necessarily induce an immune response to the apicomplexan parasite in the treated mice. Nevertheless, claims 4 and 5 have been amended to further clarify that the co-administration of the blood-stage apicomplexan parasites or red blood cells infected with said apicomplexan parasites (pRBC) and the delayed death agent produce a “controlled infection.” It is this controlled infection that elicits a “protective” immune response, or elicits an immune response to “thereby immunize the animal.”  Neerja certainly do not teach a “controlled infection” that elicits a “protective” immune response, or elicits an immune response “to thereby immunize the animal.”
	The examiner has considered applicants' argument, in light of the claim amendments but does not find it persuasive.
	Newly amended claim 4 is now a method of eliciting a protective immune response to an apicomplexan parasite, said method including the step of co-administering blood-stage apicomplexan parasites or red blood cells infected with said apicomplexan parasites (pRBC) and a delayed death agent to an animal to thereby produce a controlled infection that elicits a protective immune response to the apicomplexan parasite in said animal.
	Newly amended claim 5 is now a method of immunizing against an apicomplexan parasite infection, said method including the step of co-administering blood-stage apicomplexan parasites or red blood cells infected with said apicomplexan parasites (pRBC) and a delayed death agent to an animal to thereby produce a controlled infection that elicits an immune response, to thereby immunize the animal against the apicomplexan parasite infection.
	Thus, the method steps of claim 4 consist of co-administering to an animal: (i) blood-stage apicomplexan parasites or red blood cells infected with said apicomplexan parasites (pRBC); and, (ii) a delayed death agent. 
	Thus, the method steps of claim 5 consist of co-administering to an animal: (i) blood-stage apicomplexan parasites or red blood cells infected with said apicomplexan parasites (pRBC); and, (ii) a delayed death agent.
	Dependent claims 28 and 29 recite that said delayed death agent is a macrolide antibiotic.

	Neerja et al. teach a method consisting of co-administering to an animal: (i) blood-stage apicomplexan parasites; and, (ii) a delayed death agent (azithromycin, a macrolide antibiotic). 
	Thus, the methods taught by Neerja et al. are at least one embodiment of claim 4 and 5, i.e. a method consisting of co-administering to an animal: (i) blood-stage apicomplexan parasites; and, (ii) a delayed death agent (azithromycin, a macrolide antibiotic). 
	Thus, the results of said methods of Neerja et al., because they are identical to the claimed methods, would also inherently result in: (i) a controlled infection that elicits in a protective immune response to said apicomplexan parasite; and, (ii) a controlled infection that elicits an immune response, to thereby immunize the animal against the apicomplexan parasite infection.
The rejection of claims 22, 23, 28, 29, 38, 39, 40, 41, and 42 under 35 U.S.C. 102(a)(1) as being anticipated by Neerja et al. (ExperimentalParasitology, 107:120-124, 2004), is maintained.
	Claims 22, 23, 28, 29, 38, 39, 40, 41, and 42 all depend from claims 4 or 5.
	As with the rejection of claims 4, and 5, supra, Applicants argue that there is no suggestion in Neerja that their drug or drug combinations, with infection, result in immunity. In fact, they never test for that. The words “immune” and “vaccine” do not appear in Neerja anywhere.  There is no evidence, extrinsic or otherwise, that the teachings of Neerja, which resulted in curative efficacy against blood stage parasites, would necessarily induce an immune response to the apicomplexan parasite in the treated mice. Nevertheless, claims 4 and 5 have been amended to further clarify that the co-administration of the blood-stage apicomplexan parasites or red blood cells infected with said apicomplexan parasites (pRBC) and the delayed death agent produce a “controlled infection.” It is this controlled infection that elicits a “protective” immune response, or elicits an immune response to “thereby immunize the animal.”  Neerja certainly do not teach a “controlled infection” that elicits a “protective” immune response, or elicits an immune response “to thereby immunize the animal.”
	The examiner has considered applicants' argument, in light of the claim amendments but does not find it persuasive.
	Newly amended claim 4 is now a method of eliciting a protective immune response to an apicomplexan parasite, said method including the step of co-administering blood-stage apicomplexan parasites or red blood cells infected with said apicomplexan parasites (pRBC) and a delayed death agent to an animal to thereby produce a controlled infection that elicits a protective immune response to the apicomplexan parasite in said animal.
	Newly amended claim 5 is now a method of immunizing against an apicomplexan parasite infection, said method including the step of co-administering blood-stage apicomplexan parasites or red blood cells infected with said apicomplexan parasites (pRBC) and a delayed death agent to an animal to thereby produce a controlled infection that elicits an immune response, to thereby immunize the animal against the apicomplexan parasite infection.
	Thus, the method steps of claim 4 consist of co-administering to an animal: (i) blood-stage apicomplexan parasites or red blood cells infected with said apicomplexan parasites (pRBC); and, (ii) a delayed death agent. 
	Thus, the method steps of claim 5 consist of co-administering to an animal: (i) blood-stage apicomplexan parasites or red blood cells infected with said apicomplexan parasites (pRBC); and, (ii) a delayed death agent.
	Dependent claims 28 and 29 recite that said delayed death agent is a macrolide antibiotic.

	Neerja et al. teach a method consisting of co-administering to an animal: (i) blood-stage apicomplexan parasites; and, (ii) a delayed death agent (azithromycin, a macrolide antibiotic) wherein said delayed death agent is administered from day 0 to day 3. 
	Thus, the methods taught by Neerja et al. are at least one embodiment of claim 4 and 5, i.e. a method consisting of co-administering to an animal: (i) blood-stage apicomplexan parasites; and, (ii) a delayed death agent (azithromycin, a macrolide antibiotic). 
	Thus, the results of said methods of Neerja et al., because they are identical to the claimed methods, would also inherently result in: (i) a controlled infection that elicits in a protective immune response to said apicomplexan parasite; and, (ii) a controlled infection that elicits an immune response, to thereby immunize the animal against the apicomplexan parasite infection.

The objection to claims 35, 36, and 43 because they depend from rejected claims, is maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        April 19, 2021